Citation Nr: 0205153	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right cerebral artery infarction, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the right ankle, currently evaluated as 
20 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the left ankle, currently evaluated as 
20 percent disabling.

5.  Entitlement to an evaluation in excess of 10 percent 
prior to July 10, 1999, for degenerative joint disease of the 
right ankle.

6.  Entitlement to an evaluation in excess of 10 percent 
prior to July 10, 1999, for degenerative joint disease of the 
left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied increased evaluations 
for hypertension, residuals of a right cerebral artery 
infarction, degenerative joint disease of the right ankle, 
and degenerative joint disease of the left ankle.

In June 1997, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  In September 1997, 
the Board remanded the claims for additional development and 
adjudicative actions.  

In July 2001, the RO granted 20 percent evaluations for 
degenerative joint disease of the right ankle and 
degenerative joint disease of the left ankle, effective July 
10, 1999.  The veteran has not stated that he is satisfied 
with the increased evaluation, and thus the appeal continues.

The case has been returned to the Board for further appellate 
review.

The Board notes that in the May 2002 informal hearing 
presentation, the veteran's representative noted that in a 
September 1988 rating decision, the RO deferred a claim for 
service connection for gunshot wound to the abdomen pending a 
line of duty determination.  The record does not reflect that 
a line of duty determination was ever completed; however, the 
July 2001 rating decision shows that the claim was denied for 
failure to prosecute.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Hypertension is manifested by diastolic pressures 
predominantly 100 or less and systolic pressures 
predominantly 160 or less.

2.  Residuals of right cerebral artery infarction are 
manifested by mild neurological deficits.

3.  Degenerative joint disease of the right ankle is 
manifested by no more than marked limitation of motion.

4.  Degenerative joint disease of the left ankle is 
manifested by no more than marked limitation of motion.

5.  Degenerative joint disease of the right ankle was 
manifested by no more than moderate limitation of function 
prior to July 10, 1999.

6.  Degenerative joint disease of the left ankle was 
manifested by no more than moderate limitation of function 
prior to July 10, 1999.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp, 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of right cerebral artery infarction have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8008 (2001).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5171 (2001).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5171.

5.  The criteria for an evaluation in excess of 10 percent 
prior to July 10, 1999, for degenerative joint disease of the 
right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic 
Codes 5003, 5171 (2001).

6.  The criteria for an evaluation in excess of 10 percent 
prior to July 10, 1999, for degenerative joint disease of the 
left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 5110; 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5003, 
5171.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 1995 rating decision on appeal, 
the July 1995 statement of the case, and the July 2001 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish higher 
evaluations for his service-connected disabilities.  In the 
July 1995 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
an increased evaluation for his service-connected disability.  
In the July 2001 supplemental statement of the case, the RO 
provided the veteran with the new criteria for evaluating 
hypertension (the criteria changed in July 1998).  Also, in 
April 2001, the RO informed the veteran of the change in the 
law (VCAA) and explained what evidence was necessary to 
substantiate his claims and its duty to assist him in 
obtaining the necessary evidence.

Correspondence copies of the above-described determinations 
and the April 2001 letter were mailed to the veteran's 
accredited representative, The American Legion.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, at the time the veteran submitted his claims 
for increased evaluations in July 1994, he stated he was 
receiving treatment at the VA facility in Lake City, Georgia.  
The record reflects that that same month, the RO sought the 
treatment records from the VA Medical Center in Lake City, 
Georgia, beginning in January 1993, and that the facility 
indicated that there were no treatment records pertaining to 
the veteran.  In August 1994, the RO asked the veteran to 
indicate the dates of treatment, noting that the facility had 
indicated that there were no records.  Subsequently, 
treatment records dated from June 1995 to January 1998 from 
that facility were obtained and associated with the claims 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for his 
service-connected disabilities that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo VA examinations 
related to his claims.  The Board notes that the purpose of 
the September 1997 remand was to fulfill VA's duty to assist.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Service connection for hypertension, residuals of right 
cerebral artery infarction, degenerative joint disease of the 
right ankle, and degenerative joint disease of the left ankle 
was granted by means of a September 1988 rating decision and 
each assigned a 10 percent evaluation, effective June 20, 
1988.

In July 1994, the veteran submitted a statement, requesting 
that his service-connected disabilities be reevaluated in 
connection with claims for increased evaluations.

A September 1994 VA examination report shows that the veteran 
complained that his right and left ankle joints had gotten 
worse.  He stated that he would soak his ankles in Epsom salt 
with a whirlpool attachment, which usually gave him relief.  
The veteran stated that he also took Motrin for the pain, but 
that it did not help much.  He reported he was not on any 
blood pressure medication and was not following any special 
diet as to salt intake.  The veteran denied any recurrent 
stroke symptoms.

Physical examination revealed blood pressure to be 170/90 
sitting, 158/104 recumbent, and 170/98 standing.  The 
examiner noted that the veteran entered the room carrying a 
cane in his right arm but that he was able to undress and 
dress with ease and climb on the table easily.  Examination 
of the ankles showed no deformity.  The examiner stated that 
the ankles were nontender but were slightly swollen with the 
edema extending up to over the lower tibia.  Each ankle 
measured 12 inches over the malleoli.  The examiner stated 
that the veteran could dorsiflex both ankles to 50 degrees 
and plantar flex both ankles to 40 degrees.  He added the 
veteran could invert both ankles to 30 degrees and evert to 
20 degrees.  The examiner stated the veteran was able to 
stand on each foot and squat and rise without difficulty.  He 
noted that the veteran was able to walk on his tiptoes but 
that he complained of ankle pain.  

The examiner noted that an EKG was within normal limits.  He 
stated that x-rays of the ankles revealed mild degenerative 
changes in both the right and left.  He stated the veteran 
had mild essential hypertension.

A September 1994 VA examination report shows that the veteran 
complained of mild incoordination of his left arm and leg and 
mild worsening of his memory.  He also complained of 
occasional tingling and numbness in his left leg, but stated 
that it was episodic.  Examination revealed that the veteran 
was alert and oriented times three.  Recall was poor with 
only one out of three recall in five minutes.  The examiner 
noted that memory of recent events was good.  He stated that 
cranial nerves 2-12 were intact, including a normal facial.  
Bone examination of his upper extremities was normal except 
for decreased fine motor skills of his left fingers.  Motor 
examination of the lower extremities was normal.  The 
examiner stated that sensory examination was intact to light 
touch and pinprick except for subjective hip esthesia of his 
left leg.  Deep tendon reflexes were 1+ and symmetrical, and 
Babinski's response was absent bilaterally.  The examiner 
noted that the veteran had a limp favoring his left leg.  The 
diagnosis was status post right hemispheric cerebral vascular 
accident.  The examiner stated that the veteran had some 
residual deficits, including some mild memory disturbances 
and mild fine motor skills deficit.

In June 1997, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he had been 
diagnosed with a blood clot in 1995.  The veteran stated that 
he was currently on medication to control his hypertension.  
He noted that he had been placed on a diet to lower his blood 
pressure.  The veteran stated that his ankles gave him a 
significant amount of problems.  He described having pain on 
a daily basis, whether he was sitting, standing, or walking.  
The veteran stated he had swelling in his ankles with or 
without physical exertion.  The veteran's representative 
stated that the veteran had problems recalling discussions 
that he and the veteran had talked about 30 minutes prior to 
the hearing.  He noted that the veteran complained of 
headaches, dizziness, and feeling disoriented.

VA treatment reports, dated from June 1995 to January 1998, 
show 22 blood pressure readings, with diastolic pressures 
ranging from 65 to 104, with only two readings above 100.  
Systolic pressures ranged from 116 to 190, with only one over 
170 (most ranged from 120 to 166).  The treatment reports 
show no clinical findings related to the veteran's ankles.
A July 1999 VA examination report shows that the veteran 
stated that both ankles bothered him, but that the right was 
worse than the left.  He stated that the pain was near the 
Achilles tendon in both ankles.  Physical examination 
revealed that both ankles dorsiflexed 5 degrees and plantar 
flexed 20 degrees with good inversion and eversion.  The 
examiner stated that there was no tenderness felt by the 
patient medially, laterally, or along the ligamentous 
structures.  He noted that there was some retrocalcaneal 
tenderness, as well as Achilles tenderness.  The examiner 
stated that sensation of the feet was intact.  X-rays taken 
of the left ankle revealed some calcifications in the left 
lateral aspect of the left tibia of unknown etiology.  X-rays 
taken of the right ankle revealed some erosion with reactive 
bone of the distal tibiofibula ligaments.  The examiner noted 
that there was also some evidence of calcifications over the 
dome of the talus.  The impressions were moderate 
degenerative joint disease of the bilateral ankle and 
retrocalcaneal bursitis bilaterally with the right being 
worse than the left.  The examiner stated that part of the 
veteran's symptoms were due to his obesity.

A July 1999 VA examination report shows that the veteran 
reported he had been taken off his blood pressure medication 
because he had been told by his physician that his blood 
pressure was controlled.  The veteran stated that his last 
episode of chest pain was one year prior, which the veteran 
stated was associated with indigestion.  The veteran denied 
shortness of breath and dyspnea on exertion.  He also denied 
any congestive heart failure symptoms.  The examiner stated 
that the veteran had a supine blood pressure of 147/82, 
sitting blood pressure of 150/84, and standing blood pressure 
of 148/82.  He stated the veteran's heart rate was 64 and 
respirations were 18.  Chest was clear to auscultation.  
Cardiovascular examination showed a regular rhythm with no 
murmurs, rubs, or gallops.  The examiner noted that the 
veteran had skin changes on his legs consistent with venous 
insufficiency.  He entered an impression of hypertension.  

The examiner stated that the veteran had been diagnosed with 
high blood pressure in the 1980's and was currently off 
treatment.  He noted that the veteran's blood pressure was 
"only mildly elevated."  The examiner stated that he 
believed that the veteran most likely warranted 
antihypertensive treatment and should follow up with his 
physician.  He stated he did not feel that the veteran had 
symptoms consistent with end-organ damage secondary to 
hypertension or that his hypertension prevented him from 
being gainfully employed.  He added that with weight loss, 
the veteran may be able to obtain blood pressure control 
without antihypertensive medication.  

A July 1999 VA examination report shows that the veteran 
reported that he suffered a stroke in 1979.  He recalled that 
he was completely numb in the left side of his face, arm, and 
leg and had difficulty using the left arm.  The veteran noted 
that after three to four weeks, he had almost full return of 
sensation and use of the left arm and leg.  He stated, 
however, that he now had persistent sensory loss that was 
mild and asymmetric of his facial musculature.  The veteran 
denied any other neurological complaints, including cognitive 
deficits, visual problems, coordination, or bowel or bladder 
incontinence.

Neurological examination revealed normal higher cortical 
functions.  The examiner stated that the veteran's cranial 
nerves were intact, except for asymmetry of sensation with 
the left side being decreased, and asymmetry of the face with 
the veteran exhibiting what appeared to be a central nerve 
palsy.  Motor examination revealed a very minor left pronator 
drift but a 5/5 strength in all tested muscle groups.  
Sensory examination showed diminished elemental sensation 
over the left hemibody.  The examiner stated cerebellar 
examination was normal.  Deep tendon reflexes were 1+ and 
symmetrical throughout with bilateral down-going toes.  The 
examiner noted that the veteran's gait was antalgic due to 
knee and ankle pain.  He stated that there was no evidence of 
ataxia.  The examiner entered an impression of mild residual 
neurological deficits due to a cerebrovascular accident in 
1979.  He stated that based upon the veteran's examination 
and history that this was more likely due to a small vessel 
lacunar infarction.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

The Board notes that the criteria for the cardiovascular 
system were amended, effective January 12, 1998.  Where the 
law changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous criteria for rating hypertension, a 10 
percent evaluation may be assigned for essential arterial 
hypertension with diastolic pressure predominantly 100 or 
more.  38 C.F.R. § 4.104; Diagnostic Code 7101.  A 20 percent 
evaluation may be assigned for diastolic pressure 
predominantly 110 or more with definite symptoms.  Id.

Under the criteria effective January 12, 1998, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) warrants a 10 percent evaluation with diastolic 
pressure predominantly 100 or more, or; systolic pressure 160 
or more, or; a minimum evaluation may be assigned for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation may be assigned with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110.  In 
fact, none of the readings shown between 1995 and 1999 is the 
veteran's diastolic blood pressure 110.  As stated above, 
only two diastolic blood pressure readings were above 100.  
Thus, the evidence does not establish diastolic blood 
pressure readings that are "predominantly" 110 or more with 
definite symptoms.  When the veteran underwent VA 
examinations in 1994 and 1999, he reported no other symptoms 
related to hypertension, such as shortness of breath or 
dyspnea on exertion.  In fact, he denied such symptoms at the 
July 1999 examination.  Thus, an evaluation in excess of 
10 percent for hypertension would not be warranted under 
either the previous criteria or the amended criteria.  
Additionally, the veteran's systolic blood pressure readings 
have been, at a maximum, 190, and that was one reading.  All 
the other systolic readings have been 166 and lower.  Such 
medical findings are consistent with a 10 percent evaluation 
under both the previous criteria and the amended criteria.  

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the service-connected 
hypertension.  Applying the previous criteria, there has been 
no diastolic pressure readings of 110 or more to warrant a 
20 percent evaluation.  Additionally, no medical professional 
has reported "definite symptoms."  Thus, no more than a 
10 percent evaluation under the previous criteria is 
warranted.  As to consideration of the amended criteria, 
effective January 12, 1998, the Board notes that as of this 
date, the veteran's hypertension has not been shown to be 
manifested by diastolic blood pressure readings of 110 or 
more, or systolic pressure readings of 200 or more.  
Accordingly, a 20 percent evaluation under Diagnostic Code 
7101 cannot be justified under either the previous criteria 
or the amended criteria.

The veteran is competent to report his symptoms.  To the 
extent that he has stated the service-connected hypertension 
warranted more than the initial assignment of the 
noncompensable evaluation, the medical evidence does not 
support the contentions for a higher evaluation for the 
reasons stated above.  Hatlestad, 1 Vet. App. 164.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  As stated above, the evidence does 
not support an evaluation in excess of 10 percent for 
hypertension.  The preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

B.  Right cerebral artery infarction

A 100 percent evaluation for six months may be assigned for 
vascular conditions diagnosed as thrombosis of brain vessels.  
38 C.F.R. § 4.124a, Diagnostic Code 8008.  A minimum rating 
of 10 percent thereafter may be assigned.  Id.  

It is required for the minimum ratings for residuals under 
diagnostic codes 8000-8025, that there be ascertainable 
residuals.  Id. at Note.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  Id.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of right 
cerebral artery infarction.  The Board notes that the 
evidence of record does not show that the veteran has 
experienced a brain embolism, thrombosis, or hemorrhage, 
since his last stroke in 1979.  As such, there is no basis 
for a 100 percent rating in this case, and the Board will 
evaluate the veteran's disability based upon his residuals.  

The September 1994 VA examination report shows that the 
examiner noted that the veteran had poor recall in that he 
was able to recall one of three objects in five minutes.  He 
did note, however, that the veteran had good recall of recent 
events.  Cranial nerves 2 through 12 were intact.  The 
examiner stated that the veteran had decreased fine motor 
skills of his left fingers.  Motor examination of the lower 
extremities was normal.  Sensory examination was intact to 
light touch and pinprick except for subjective hip esthesia 
of the left leg.  The examiner stated that there were some 
residual deficits, including some mild memory disturbances 
and mild fine motor skills deficit.  The July 1999 
examination report shows that the cranial nerves were intact, 
except for asymmetry of sensation with the left side being 
decreased.  The examiner noted that the veteran exhibited 
what appeared to be central nerve palsy.  Motor examination 
revealed a very minor left pronator drift, but 5/5 strength 
in all tested muscle groups.  Sensory showed diminished 
elemental sensation over the left hemibody.  Cerebellar 
examination was normal, and there was no evidence of ataxia.  
The final impression was that the veteran had mild residual 
neurological deficits due to cerebrovascular accident in 
1979.  The Board finds that the above-described objective 
medical findings are indicative of no more than mild 
residuals of the right cerebral artery infarction.  

The Board has considered whether another related diagnostic 
code may offer a higher rating in this case, such as the 
diagnostic codes for diseases of the cranial nerves.  
However, while the veteran manifests some minimal residual 
left-sided facial paralysis, the cranial nerves 2 through 12 
were described as being within normal limits.  Thus, the 
Board finds no basis for assigning a rating in excess of 
10 percent under the diagnostic codes that address the 
cranial nerves.  The Board also finds no other related 
diagnostic code that would offer an evaluation in excess of 
10 percent.  In short, the Board finds that the veteran's 
residuals of right cerebral artery infarction are no more 
than 10 percent disabling under Diagnostic Code 8008.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
status post cerebrovascular accident with minimal right sided 
hemiparesis, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41 (2001).  The Board has also applied all 
pertinent aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, 
the current medical evidence is consistent with no more than 
a 10 percent evaluation for residuals of right cerebral 
artery infarction.

The veteran is competent to report his symptoms, however, to 
the extent that he has asserted that he warrants more than a 
10 percent evaluation, the Board does not find that the 
medical evidence supports his assertion.  The findings in the 
examination reports show no more than mild symptoms as a 
result of the right cerebral artery infarction.  For the 
reasons stated above, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

C.  Degenerative joint disease of the right ankle

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees.  38 C.F.R. 4.71, Plate II (2001).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation and marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).

1.  20 percent evaluation

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for degenerative joint 
disease of the right ankle.  The Board must note that there 
is no evidence that the veteran's right ankle is ankylosed, 
and thus consideration of Diagnostic Code 5270 is not 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2001).

At the time of the July 1999 examination, the veteran had 
5 degrees of dorsiflexion and 20 degrees of plantar flexion.  
Such findings show that the veteran had marked limitation of 
motion of the right ankle, which is why the RO granted a 
20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under the applicable Diagnostic Codes that 
address the ankle, without ankylosis, the veteran cannot 
obtain an evaluation in excess of 20 percent.  Thus, the 
Board finds that an evaluation in excess of 20 percent is 
neither warranted or available.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
However, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board further notes that a separate evaluation for the 
degenerative joint disease of the right ankle need not be 
assigned, as the veteran's current evaluation is based on his 
limitation of motion, which is compensable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001) (when limitation of 
motion of the specific joint or joints involved is 
noncompensable, an evaluation of 10 percent may be assigned 
for each such major joint or group of minor joints affected 
by limitation of motion. However, an evaluation assigned for 
arthritis will not be combined with ratings based on 
limitation of motion).

The veteran is competent to report his symptoms.  To the 
extent that he alleged that his degenerative joint disease of 
the right ankle was worse than the 10 percent evaluation, the 
RO granted a 20 percent evaluation, effective July 10, 1999.  
However, to the extent that he has implied that his right 
ankle is worse than the 20 percent evaluation contemplates, 
the medical findings do not support his contentions for an 
evaluation in excess of 20 percent. The Board has attached 
greater probative weight to the objective medical findings 
made by a medical professional than to the veteran's implied 
assertions.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


2.  10 percent evaluation prior to July 10, 1999

When the RO granted a 20 percent evaluation for degenerative 
joint disease of the right ankle, it granted an effective 
date of July 10, 1999, the date of the most recent VA 
examination.  After careful review of the medical evidence, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent prior to July 
10, 1999, for degenerative joint disease of the right ankle. 

At the time of the September 1994 VA examination, the 
veteran's range of motion was no more than moderate.  In 
fact, his dorsiflexion was 50 degrees (20 degrees is normal).  
The examiner noted that each ankle was nontender.  Such 
findings are indicative of no more than a 10 percent 
evaluation.  The treatment records associated with the claims 
file show no findings pertaining to the veteran's right 
ankle.  The examiner entered a diagnosis of mild degenerative 
joint disease of the right ankle.  The Board finds that the 
veteran's degenerative joint disease of the right ankle was 
no more than 10 percent disabling prior to July 10, 1999. 

The July 1999 VA examination report established that the 
veteran's right ankle had gotten worse since the 1994 
examination, as his limitation of motion was reported as 
5 degrees of flexion and 20 degrees of dorsiflexion.  The 
examiner noted tenderness in the right ankle and diagnosed 
moderate degenerative joint disease of the right ankle.  The 
July 1999 examination report established a factually 
ascertainable date as to when the veteran's right ankle 
worsened from 10 percent to 20 percent.  The Board finds that 
an evaluation in excess of 10 percent was not factually 
ascertainable until July 10, 1999.  Prior to such date, the 
preponderance of the evidence showed no more than a 10 
percent disabling degenerative joint disease of the right 
ankle.  Thus, the RO was proper in granting a 20 percent 
evaluation effective July 10, 1999, as that was the date that 
an increased evaluation was factually ascertainable.  See 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  Prior 
to that date, there was no objective medical evidence which 
established an evaluation in excess of 10 percent.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent 
prior to July 10, 1999, for degenerative joint disease of the 
right ankle, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 

D.  Degenerative joint disease of the left ankle

1.  20 percent evaluation

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for degenerative joint 
disease of the left ankle.  The Board must note that there is 
no evidence that the veteran's left ankle is ankylosed, and 
thus consideration of Diagnostic Code 5270 is not 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

At the time of the July 1999 examination, the veteran had 
5 degrees of dorsiflexion and 20 degrees of plantar flexion.  
Such findings show that the veteran had marked limitation of 
motion of the left ankle, which is why the RO granted a 
20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under the applicable Diagnostic Codes that 
address the ankle, without ankylosis, the veteran cannot 
obtain an evaluation in excess of 20 percent.  Thus, the 
Board finds that an evaluation in excess of 20 percent is 
neither warranted or available.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  However, the analysis in DeLuca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation for limitation of motion of the ankle.  See 
Johnston, 10 Vet. App. at 85.

The Board further notes that a separate evaluation for the 
degenerative joint disease of the left ankle need not be 
assigned, as the veteran's current evaluation is based on his 
limitation of motion, which is compensable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The veteran is competent to report his symptoms.  To the 
extent that he alleged that his degenerative joint disease of 
the left ankle was worse than the 10 percent evaluation, the 
RO granted a 20 percent evaluation, effective July 10, 1999.  
However, to the extent that he has implied that his left 
ankle is worse than the 20 percent evaluation contemplates, 
the medical findings do not support his contentions for an 
evaluation in excess of 20 percent. The Board has attached 
greater probative weight to the objective medical findings 
made by a medical professional than to the veteran's implied 
assertions.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

2.  10 percent evaluation prior to July 10, 1999

When the RO granted a 20 percent evaluation for degenerative 
joint disease of the left ankle, it granted an effective date 
of July 10, 1999, the date of the most recent VA examination.  
After careful review of the medical evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent prior to July 10, 1999, 
for degenerative joint disease of the left ankle. 

At the time of the September 1994 VA examination, the 
veteran's range of motion was no more than moderate.  In 
fact, his dorsiflexion was 50 degrees (20 degrees is normal).  
The examiner noted that each ankle was nontender.  Such 
findings are indicative of no more than a 10 percent 
evaluation.  The treatment records associated with the claims 
file show no findings pertaining to the veteran's left ankle.  
The examiner entered a diagnosis of mild degenerative joint 
disease of the left ankle.  The Board finds that the 
veteran's degenerative joint disease of the left ankle was no 
more than 10 percent disabling prior to July 10, 1999. 

The July 1999 VA examination report established that the 
veteran's left ankle had gotten worse since the 1994 
examination, as his limitation of motion was reported as 
5 degrees of flexion and 20 degrees of dorsiflexion.  The 
examiner noted tenderness in the left ankle and diagnosed 
moderate degenerative joint disease of the left ankle.  The 
July 1999 examination report established a factually 
ascertainable date as to when the veteran's left ankle 
worsened from 10 percent to 20 percent.  The Board finds that 
an evaluation in excess of 10 percent was not factually 
ascertainable until July 10, 1999.  Prior to such date, the 
preponderance of the evidence showed no more than a 10 
percent disabling degenerative joint disease of the left 
ankle.  Thus, the RO was proper in granting a 20 percent 
evaluation effective July 10, 1999, as that was the date that 
an increased evaluation was factually ascertainable.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Prior to that date, 
there was no objective medical evidence which established an 
evaluation in excess of 10 percent.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent 
prior to July 10, 1999, for degenerative joint disease of the 
left ankle, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

E.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right cerebral artery infarction.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left ankle is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
July 10, 1999, for degenerative joint disease of the right 
ankle is denied.



	(CONTINUED ON NEXT PAGE)


Entitlement to an evaluation in excess of 10 percent prior to 
July 10, 1999, for degenerative joint disease of the left 
ankle is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

